Per Curiam:
This case was clearly one for the jury. We have considered all the assignments of error. We find nothing therein to give just cause of complaint by the company. The jury were told that the burden of proof was on the plaintiff below, to show that the defendant below alone was guilty of negligence, in consequence of which the plaintiff was injured, and that the Hestonville Railway Company ivas not guilty of any negligence. If the plaintiff failed to prove either or hoth he could not recover. Plaintiff in error cannot justly claim anything more favorable to it than this.
Judgment affirmed.